 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:

 

 

DATE FILED: MAR U8 2020

 

 

 

 

 

Efrain Tarax Tarax, et al.,
Plaintiffs, 19-cv-6228 (AJN)

~y— ORDER
Blossom West Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
A post-discovery status conference in this matter is currently scheduled for March 27,
2020. Dkt. No. 29. Given Judge Parker’s extension of discovery in this matter, Dkt No. 41, the

status conference is hereby ADJOURNED to April 21, 2020 at 3:45 P.M.

SO ORDERED.

Dated: March 3 , 2020
New York, New York

  
  

 

[} SON J. NATHAN
United States District Judge

  

 
